Citation Nr: 0419405	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted service connection for 
PTSD and assigned a 10 percent evaluation.  The veteran seeks 
the assignment of an original rating in excess of 10 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a rating in excess of 10 percent for his 
service connected PTSD.  The record shows that, in addition 
to PTSD, the veteran has a history of multiple 
cerebrovascular accidents (strokes) with residual dementia.  
The relevant evidence is summarized below.  

Before being diagnosed with PTSD, the veteran was first 
diagnosed with a depressive disorder in March 2000 by Dr. 
E.L., and evaluated with a Global Assessment of Functioning 
(GAF) score of 55.  In a June 2000 report, Dr. E.L. states 
that the veteran denies having problems dealing with his 
experiences in Vietnam, but that the veteran steadfastly 
refuses to discuss the topic.  

The veteran was evaluated and treated by a social worker, 
W.M., beginning in September 2000.  In November 2000, W.M 
diagnosed the veteran with PTSD and assessed a GAF score of 
48.  The veteran continued to be followed by W.M. until 
September 2001.  

Reports from Dr. E.L. and W.M. do not address the issue of 
whether the veteran's mental impairment is due to his PTSD or 
residuals of multiple strokes.

The veteran underwent a VA psychiatric examination in July 
2002.  The examiner  noted that the veteran has a history of 
dementia that is attributable to his strokes, to include 
significant memory problems.  He also noted the veteran's 
symptoms of PTSD, including survivor guilt, nightmares, 
hypervigilance, and social withdrawal.  He pointed out that 
the veteran's dementia began long after service and seemed 
secondary to high blood pressure; however, he was uncertain 
as to the degree to which his high blood pressure was 
secondary to PTSD.  Dr. R.J.B. assessed the veteran's GAF 
score to be 35 to 40; however, when based solely on the PTSD 
diagnosis, he opined that a GAF score of 70 was warranted.  

The veteran underwent another VA psychiatric examination in 
June 2003.  The examiner indicated that there had been some 
improvement at that time.  However, the examiner also noted 
that the veteran's memory is poor and, as a result, most of 
the information was obtained from the veteran's wife.  He 
assessed the veteran with a GAF of 38 and stated that he is 
unemployable.  He also stated that the veteran has showed no 
change since his last examination (despite the veteran's 
contention that he is getting better), that his PTSD is in 
partial remission, and that his impairments are due primarily 
to his dementia.  

The veteran's wife testified at a February 2004 
videoconference hearing.  She stated that the veteran has 
been on Prozac for the last couple of years because he used 
to have suicidal tendencies.  He no longer has those 
tendencies, but now he doesn't seem to care about anything, 
and he doesn't say much.  She stated that the clinician at 
the June 2003 examination did not know anything about the 
veteran, and that he stated that he was supposed to read all 
the files but "there's just no way to do that."  She 
further testified that the meeting lasted only 15 minutes and 
that he only asked the veteran 5 or 6 questions.    

The veteran's representative has argued that every time the 
veteran has undergone a VA examination, it has been very 
difficult to elicit information from him.  Furthermore, the 
veteran's spouse has indicated that the most recent 
examination was cursory and inadequate.  

The Board notes at the outset that at the veteran's February 
2004 videoconference hearing, the veteran's representative 
raised issues of entitlement to service connection for 
hypertension and residuals of cerebrovascular accidents or 
strokes secondary to PTSD.  The Board finds that, in light of 
the dementia demonstrated on recent VA examinations and the 
impact that such has on the veteran's GAF scores, these 
claims are intertwined with the claim currently on appeal, a 
rating in excess of 10 percent for PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Governing regulations provide that VA's duty to assist 
normally includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. §§ 
3.159, 3.326 (2003); Green v. Derwinski, 1 Vet. App. 121 
(1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell 
v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  It is also pertinent to note that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court of 
Appeals for Veterans' Claims held that the Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
and the Board may not ignore such distinctions between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability where they 
appear in the medical record.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).
                                           
In view of the foregoing, the Board finds that neurological 
and psychiatric examinations, which include relevant 
psychological testing, are necessary to determine whether the 
veteran's PTSD caused or aggravated his hypertension and 
strokes (see 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995)) and to what extent the veteran's current 
mental impairment is due to his PTSD versus residuals of 
multiple strokes.  If deemed necessary by the examiner(s), 
the veteran may be hospitalized for observation and 
evaluation.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for PTSD since service.  After 
securing the necessary releases, all such 
records that are not already in the claims 
folder should be obtained.  

3.  The veteran should be afforded VA 
neurological and psychiatric 
examinations, with the latter including 
appropriate psychological tests, for the 
purpose of determining whether his PTSD 
caused or aggravated his hypertension 
and/or any of his cerebrorvascular 
accidents, and the current severity of 
his PTSD.  Following a review of the 
relevant medical evidence in the claims 
file, to include pertinent post-service 
medical records and examination reports, 
the medical history obtained from the 
veteran, clinical evaluation, and any 
tests that are deemed necessary, the 
neurologist and psychiatrist should be 
asked to (1) opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran's 
hypertension and cerebrovascular 
accidents were caused or aggravated by 
his service-connected PTSD.  Aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
Following the neurology and psychiatric 
examinations, to the extent that is 
possible, each examiner is asked to (2) 
differentiate between the symptoms and 
functional impairment, to include GAF 
scores (i.e., separate scores), due to 
the veteran's PTSD versus residuals of 
multiple strokes.  All indicated tests 
should be performed, to include a 
hospitalization for observation and 
evaluation, if deemed necessary.  The 
clinicians are asked to provide a 
rationale for any opinion expressed.  If 
the examiners find it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the raised, intertwined 
claims for service connection for 
hypertension and residuals of multiple 
strokes secondary to service-connected 
PTSD, and readjudicate the issue of 
entitlement to the assignment of an 
initial rating in excess of 10 percent 
for service connected PTSD, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
July 2003 and whether a staged rating is 
appropriate under Fenderson v. West, 12 
Vet. App. 119 (1999).     

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the July 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



